Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
In the reply of 27 January 2021, Applicant elected Group 1 and the combination of each of the RIB1, CKS2, MK167, POLD3, PLK1, TGFBI, LY86, CST3, CBFA2T3, RCBTB2, TST, CX8CR1, CD5, MTMR11, CLEC1 OA, EMR3, DHRS7B and CEACAM8 genes. In view of the allowability of claims 36 and 38-41, the previously withdrawn subject matter of methods which further measure expression of one or more of the genes recited in claim 37 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because this subject matter previously withdrawn from consideration has been rejoined, the restriction requirement as set forth in the Office action mailed on 27 November 2020, as it pertained to the elected combination of genes together with one or more of the genes recited in claim 37 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A. Regarding 35 U.S.C. 101, the claims recite a final step of “treating said subject identified as having an increased risk of mortality, wherein the treating comprises administering an appropriate treatment regimen selected from the group consisting of: administering an antibiotic, hydration, transfusion of blood products, vasopressors, ventilator assistance, and combinations thereof.” The treating step is considered to integrate the recited judicial exceptions by providing a practical application of the judicial exceptions. This finding is consistent with MPEP 2106 “Patent Subject Matter Eligibility.”
B. As discussed in the Office action of 02 April 2021, the closest prior art of Khatri et al (U.S. Patent No. 10344332) discloses and claims:  
1. A method administering urgent care to a patient, comprising: a) obtaining a biological sample from the patient; b) detecting levels of expression of DEFA4, CD163, PER1, RGS1, HIF1A, SEPP1, C11orf74, CIT, LY86, TST, and KCNJ2 biomarkers in the biological sample; c) identifying the patient as having a high risk of mortality within 30 days, wherein the patient has increased levels of expression of the DEFA4, CD163, PER1, RGS1, HIF1A, SEPP1, C11orf74, and CIT biomarkers and decreased levels of expression of the LY86, TST, and KCNJ2 biomarkers compared to reference value ranges; and d) administering an antimicrobial therapy to the patient, administering an immune-modulating therapy to the patient, or administering an organ-specific treatment to the patient.

Friggeri et al teaches that decreased CX38CR1 mRNA levels are correlated with mortality in patients having septic shock (e.g., abstract, Table 4 and p. 11). Almansa et al teaches that increased CKS2 mRNA expression levels are correlated with sequential organ failure (SOFA) and mortality in patients having sepsis (see abstract, Table 2 and Supplementary Data 4).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634